Exhibit 3.1 State of Delaware Secretary of State Division of Corporations Delivered 06:02 PM 07/21/2011 FILED 06:02 PM 07/21/2011 SRV 110846638 – 4327769 FILE Certificate of Amendment of Amended and Restated Certificate of Incorporation of Waxess Holdings, Inc. Under Section 242 of the Delaware General Corporation Law Waxess Holdings, Inc., a corporation organized and existing under the laws of the State of Delaware (the “Corporation”) hereby certifies as follows: 1.The Amended and Restated Certificate of Incorporation of the Corporation is hereby amended by changing Article FIRST, so that, as amended, said Article FIRST shall be and read as follows: FIRST: The name of this Corporation is AirTouch Communications, Inc. 2.The foregoing amendment has been duly adopted in accordance with the provisions of Section 242 of the General Corporation law of the State of Delaware by the vote of a majority of each class of outstanding stock of the Corporation entitled to vote thereon. IN WITNESS WHEREOF, I have signed this Certificate this 21st day of July, 2011. /s/ Jerome S. Kaiser Jerome S. Kaiser Vice President and Chief Financial Officer
